Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Lyon Reg. No. 70966 on 03/02/2021. 

The claims have been amended as follows: 

(Currently Amended) A method, comprising:
receiving, by a computer based system, source configuration metadata specifying a key column for a first data source;
extracting, by the computer based system, data from [[a]] the first data source using a data extraction module, the data extraction module being configured based at least in art on the source configuration metadata;
receiving, by the computer based system, comparison configuration metadata that comprises a report type;
establishing, by the computer based system, a link between the first data source and a second data source , wherein the link comprises the key column;
inserting, by the computer based system, the linked data into a data frame;
analyzing, by the computer based system, the linked data in the data frame to generate a post-process data set that comprises a table of differences in data elements in the key column of the first data source and the second data source, the post-process data comprising a match percentage and a mismatch percentage for each attribute in the key column;   
generating, by the computer based system, a report based at least in part on , the report type, the match percentage, and the mismatch percentage.

(Cancelled)


(Currently Amended) The method of claim 1, wherein the post-process data set further includes at least one of or a sample data.

(Currently Amended) The method of claim 3, further comprising generating, by the computer based system, at least one of  data 

(Cancelled)

(Currently Amended) The method of claim 1, wherein the comparison configuration metadata further includes at least one of 

(Previously Presented) The method of claim 1, wherein the source configuration metadata includes a database name.

(Currently Amended) A system comprising: a processor; and
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in
response to execution by the processor, cause the processor to perform operations comprising:
receiving, by the processor, source configuration metadata specifying a key column for a first data source;
extracting, by the processor, data from [[a]] the first data source using a data extraction module, the data extraction module being configured based at least in art on the source configuration metadata;
receiving, by the processor, comparison configuration metadata comprises a report type;
establishing, by the processor, a link between the first data source and a second data , wherein the link comprises the key column;
inserting, by the processor, the linked data into a data frame;
analyzing, by the processor, the linked data in the data frame to generate a post-process data set that comprises a table of differences in data elements in the key column of the first data source and the second data source, the post-process data comprising a match percentage and a mismatch percentage for each attribute in the key column;   
generating, by the processor, a report based at least in part on , the report type, the match percentage, and the mismatch percentage.

(Cancelled)

(Currently Amended) The system of claim 8, wherein the post-process data set includes at least one of data or a sample data.

(Currently Amended) The system of claim 10, wherein the operations further comprise generating, by the processor, at least one of  data 

(Cancelled)

(Currently Amended) The system of claim 8, wherein the comparison configuration metadata further includes at least one of 

(Previously Presented) The system of claim 8, wherein the source configuration metadata includes a database name.

(Currently Amended) An article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer based system, cause the computer based system to perform operations comprising:
receiving, by the computer based system, source configuration metadata specifying a key column for a first data source;
extracting, by the computer based system, data from [[a]] the first data source using a data extraction module, the data extraction module being configured based at least in art on the source configuration metadata;
receiving, by the computer based system, comparison configuration metadata that comprises a report type;
establishing, by the computer based system, a link between the first data source and a second data source , wherein the link comprises the key column;
inserting, by the computer based system, the linked data into a data frame;
analyzing, by the computer based system, the linked data in the data frame to generate a post-process data set that comprises a table of differences in data elements in the key column of the first data source and the second data source, the post-process data comprising a match percentage and a mismatch percentage for each attribute in the key column;   
generating, by the computer based system, a report based at least in part on , the report type, the match percentage, and the mismatch percentage.

(Cancelled)

(Currently Amended) The article of manufacture of claim 15, wherein the post-process data set includes at least one of data or  

(Currently Amended) The article of manufacture of claim 17, wherein the operations further comprise generating, by the computer based system, at least one of  data 

(Cancelled)

(Currently Amended) The article of manufacture of claim 15, wherein the comparison configuration metadata includes at least one of 

(Previously Presented)	The article of manufacture of claim 15, wherein the source configuration metadata includes at least one of a data location, a data directory, a table name, a table filter, or a joining column.


(Currently Amended)	The article of manufacture of claim 15, wherein the source configuration metadata includes at least one of a database name, a host name, a port, a username, a password, an index, or a bucket.


(Previously Presented) The method of claim 1, wherein the source configuration metadata includes at least one of a data location, a data directory, a table name, a table filter, or a joining column.

(Currently Amended) The method of claim 1, wherein the source configuration metadata includes at least one of a host name, a port, a username, a password, an index, or a bucket.

(Previously Presented) The system of claim 8, wherein the source configuration metadata includes at least one of a data location, a data directory, a table name, a table filter, or a joining column.

(Previously Presented) The system of claim 8, wherein the source configuration metadata includes at least one of a host name, a port, a username, a password, an index, or a bucket.

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 02/22/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 8 and 15 when taken in the context of the claims as a whole.  Specifically, the combination receiving source configuration meta data specifying a key column for a first data source, with extracting data based on the source configuration metadata, with receiving comparison configuration metadata including a report type, with establishing a link between two data sources comprising the key column to generate linked data, inserting linked data into a frame, analyzing linked data to generate a post-process data set including table of diffs, match percentage and mismatch percentage for each attribute in the key column, with generating a report based on the pose-process data set, the report type, the match percentage and the mismatch percentage
At best the prior arts of record, specifically, Allouche (US 20190251593 A1 hereinafter Allouche) teaches source configuration by using searches on data sources including extracting data from those sources such as leads from a leads database (see ¶77-¶78) Allouche further teaches comparison metadata including match rates or percentages (see ¶61-¶64). Angle et al. (US 20190303378 A10) teaches generating a report that may be customized according compared fields (see ¶147-153)
Newly cited art Brunets et al. (US 20190362452 A1) teaches determining matches and mismatches for field specific scores of a data sources (see ¶768). Tsai (US 20180025503 A1) teaches comparing images including a difference tool showing mismatch percentage (see ¶34) Meittunen (US 20190051389 A1) teaches comparing patient data including percentage matching and non-matching patients in data panel (see Fig. 7 ¶70, ¶80).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
Thus, claims 1, 8 and 15 are allowed over the prior art of record.
Claims 3, 4, 6-7, 10, 11, 13-14, 17, 18 and 20-26 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 02/22/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143